ORDER OF DISBARMENT

DAVID ANTHONY CHANDLER, Justice.
¶ 1. This matter comes before the Court en banc on the “Motion to Accept Irrevocable Resignation and for Reimbursement of Costs and Expenses” filed by the Mississippi Bar. In the motion, the Bar requests that this Court accept the irrevocable resignation of Wendel Shan Thompson. Because all procedural prerequisites have been met, we order the disbarment of Wendel Shan Thompson.
¶ 2. On August 16, 2011, the Mississippi Bar filed a formal complaint against Wen-del Shan Thompson pursuant to Rule 6 of the Mississippi Rules of Discipline. Rule 6 provides, in pertinent part:
(a) Whenever any attorney subject to the disciplinary jurisdiction of the Court shall be convicted in any court of any state or in any federal court, or enter a plea of guilty or a plea of nolo contende-re therein, or tender a guilty plea pursuant to the provisions of Miss.Code Ann. § 99-15-26 (Supp.1993), or any similar provision in state or federal law therein of any felony (other than manslaughter) or of any misdemeanor involving fraud, dishonesty, misrepresentation, deceit, or willful failure to account for money or property of a client, a certified copy of the judgment of conviction or order accepting or acknowledging the offer or tender of a guilty plea pursuant to the provisions of Miss.Code Ann. § 99-15-26 (Supp.1993), or any similar provision in state or federal law shall be presented to the Court by Complaint Counsel and shall be conclusive evidence thereof. The Court shall then forthwith strike the name of the attorney and order his immediate suspension from the practice of law.
[[Image here]]
(d) When time for appeal from judgment or conviction provided above expires or all appeals have been concluded without reversal, Complaint Counsel shall certify that result to the Court, and *1283the Court shall forthwith enter an order of disbarment.
M.R.D. 6. In the formal complaint, the Mississippi Bar stated that Wendel Shan Thompson had pleaded guilty to the felony crime of gratification of lust. The Mississippi Bar attached a certified copy of the order of conviction and sentence of Wendel Shan Thompson in the Circuit Court of Hinds County, First Judicial District, for the crime of gratification of lust on July 25, 2011. The Mississippi Bar requested the suspension of Wendel Shan Thompson from the practice of law and his disbarment after the time for taking an appeal had expired.
¶ 8. On September 19, 2011, the Mississippi Bar filed the instant Motion to Accept Irrevocable Resignation and for Reimbursement of Costs and Expenses. The Mississippi Bar attached a copy of the irrevocable resignation of Wendel Shan Thompson, dated September 17, 2011. In the irrevocable resignation, Wendel Shan Thompson acknowledged the instant matter as the sole pending disciplinary matter against him, provided the docket number of the matter, stated that he has no desire to defend the matter, and requested permission to irrevocably resign with prejudice from the Mississippi Bar.
¶ 4. “[T]his Court has exclusive and inherent jurisdiction regarding the discipline of attorneys as promulgated in the Rules of Discipline for the Mississippi State Bar.” In re Keenum, 63 So.3d 552, 552 (Miss.2011) (quoting In re Peters, 22 So.3d 266, 267 (Miss.2009)); M.R.D. 1(a). We apply de novo review to all attorney disciplinary matters. Keenum, 63 So.3d at 552 (quoting Peters, 22 So.3d at 267). Mississippi Rule of Discipline 10.5 provides:
Irrevocable Resignation — Contents and Effect. An attorney may tender an irrevocable resignation to either the Court or the Tribunal. Such a resignation shall acknowledge each and all disciplinary matters then pending, provide the docket number or numbers, state that the attorney does not desire to defend, and request permission to resign with prejudice from the Bar. Upon receipt of such a resignation, and any response that the Bar may elect to file, the disciplinary proceedings shall terminate and either the Court or the Tribunal shall enter its order accepting the resignation, revoking the attorney’s license, and barring forever thereafter the attorney’s right to seek reinstatement to the privilege of practicing law in this state. Such a resignation and order shall be considered disciplinary action, and the resignation shall be considered tantamount to the proof of guilt on the matter charged.
M.R.D. 10.5.
¶ 5. After due consideration, we find that Wendel Shan Thompson properly filed his Notice of Irrevocable Resignation in compliance with Mississippi Rule of Discipline 10.5, and that the Mississippi Bar is entitled to the relief it seeks. Based on the record before us, and consistent with the Rules of Discipline for the Mississippi Bar and our caselaw, this Court finds that Wendel Shan Thompson shall be disbarred permanently.
¶ 6. IT IS, THEREFORE, ORDERED, ADJUDGED, and DECREED as follows:
1. Wendel Shan Thompson is hereby permanently DISBARRED from the practice of law in the State of Mississippi.
2. This order shall constitute notice of permanent disbarment in this cause;
3. The Clerk of this Court shall forward an attested copy of this order to Wendel Shan Thompson and the Executive Director of the Mississippi Bar;
4. Wendel Shan Thompson shall, within ninety days following entry of this order, notify clients and affected courts *1284of his disbarment, properly disburse all funds he may hold in trust, and comply with all other requirements applicable to disbarred attorneys pursuant to Mississippi Rule of Discipline 11;
5. Wendel Shan Thompson shall, within forty-five days following entry of this order, file an affidavit with this Court stating that all of his clients have been notified of his disbarment and his consequent inability to practice law in Mississippi, and that he has complied fully with all the requirements set forth in Mississippi Rule of Discipline 11, as well as the requirements of this order;
6. The Clerk of this Court shall immediately forward an attested copy of this order to the circuit court judges and chancellors in and for Hinds County, Mississippi, and the senior judge of each court shall enter this order upon the minutes of his or her respective court;
7. The Clerk of this Court likewise shall immediately forward an attested copy of this order to the Clerks for the United States District Courts for the Northern and Southern Districts of Mississippi, the Clerk of the United States Court of Appeals for the Fifth Circuit, and the Clerk of the Supreme Court of the United States.
8. All outstanding disciplinary proceedings against Wendel Shan Thompson, including Cause No.2011-BD-01185, are hereby terminated; and
9. Costs of this proceeding are hereby assessed against Wendel Shan Thompson.
¶ 7. SO ORDERED, ADJUDGED, and DECREED this the 3rd day of January, 2012.